Citation Nr: 0621440	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  02-05 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2005 for further development.  

The Board notes that the claims were remanded, in part, to 
provide the veteran with an opportunity to undergo a VA 
examination.  Examinations were scheduled for April 2004; but 
the veteran failed to report for the examinations or provide 
good cause for his failure to report.  When a VA examination 
is scheduled in conjunction with an original or reopened 
claim, and the veteran, without good cause, fails to report 
for such an examination, the claim shall be adjudicated on 
the merits based upon the evidence currently of record 
denied.  38 C.F.R. § 3.655(a)-(b) (2005).   


FINDINGS OF FACT

1.  The elevated blood pressure readings noted during service 
were temporary and not indicative of chronic hypertension. 

2.  Chronic hypertension was not manifested during the 
veteran's active duty service or within one year of discharge 
of service, nor is it otherwise related to service.

3.  Arthritis was not manifested during the veteran's active 
duty service or within one year of discharge of service, nor 
is it otherwise related to service.   




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Rheumatoid arthritis was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection in March 2001.  In July 
2001, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Since the July 
2001 VCAA notice preceded the November 2001 rating decision, 
there is no defect with respect to the timing of the VCAA 
notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the veteran's claims for service connection; but 
there has been no notice of the rating criteria used to 
evaluate the veteran's disabilities, or the method by which 
the effective date of service connection is established.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant a letter in July 2001 in 
which it advised the appellant of what information and 
evidence is needed to substantiate his claims, what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the Board 
concludes below that the preponderance of the evidence is 
against the claims for service connection for hypertension 
and rheumatoid arthritis, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, certain of the veteran's service medical 
records are on file, as are post-service private medical 
records and VA medical records.  Pursuant to the Board's 
remand, attempts have been made to locate additional service 
medical records with no success.  The veteran was scheduled 
for VA examinations to ascertain the nature and etiology of 
the claimed disorders, but he failed to report for the 
examinations.  VA is under a statutory duty to assist the 
veteran with the development of evidence in connection with 
his claim.  38 U.S.C.A. § 5107.  This duty includes adequate 
VA medical examinations.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  However, VA's duty to assist a claimant is not a 
one-way street.  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  The present appeal involves medical questions which 
must be addressed by medical personnel.  It is unfortunate 
that the veteran did not cooperate with the examinations 
which were scheduled to assist him with his claims.  Perhaps 
the examinations would have resulted in evidence which would 
clarify the medical questions involved.  Under the 
circumstances, the Board must proceed with appellate review 
based on the available evidence of record.  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension and arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Hypertension
The veteran testified at an RO hearing in December 2002.  He 
explained that while in Vietnam in 1969, he fell sick with a 
105 degree fever.  He believes that the fever affected his 
immune system and that his hypertension arose as a result.  
He stated that he was taken to Japan.  When he arrived, his 
blood pressure was 186/126.  According to the veteran, the 
doctors couldn't get his blood pressure to go down and he 
remained in isolation for about a week.  He was then sent to 
Walter Reed Hospital and his blood pressure eventually 
dropped to 130/90, at which time he was medically discharged.    

The veteran admitted that since 1969, he had neither been on 
medication or under a doctor's care until 1993.  He finally 
sought treatment in conjunction with his arthritis because 
the arthritis had gotten so bad.  He explained that he hadn't 
sought treatment before 1993 because he has been paranoid of 
doctors since he was in Walter Reed Hospital.  

The veteran stated that he was first diagnosed with 
hypertension in 1995.  He currently takes three pills a day 
for his hypertension (Atenalol, Adalat, and Cozaar).  

The Hearing officer reviewed the medical records and noted 
that the hypertension diagnosed in service was thought to be 
labile.  The veteran disputes this finding.

The service medical records reveal that the veteran underwent 
an induction examination in January 1968.  At that time, his 
blood pressure was 134/80.  The service medical records 
substantiate the veteran's testimony regarding the fever from 
which he suffered in October 1969.  However, the hospital 
narrative states that "the patient was brought to the 
hospital and never really had a fever; however, he was found 
to have severe hypertension often measuring 200-220 systolic 
and 100-120 diastolic."  His hypertensive workup proceeded 
through the IVPs and VMAs and electrocardiogram which was 
negative.  The report noted that the veteran "never had a 
return of his fever of unknown origin; however, with his 
double spiking course and positive loptospirotiter, it is 
felt that the fever was secondary to Leptospirosis."  He was 
diagnosed with a fever of unknown origin, probably secondary 
to leptospirosis.  He was also diagnosed with severe 
hypertension of unknown etiology, probably labile.  Rule out 
secondary to aldosteronism.  It was at this point that the 
veteran was transferred to Walter Reed General Hospital.  He 
underwent a separation examination in May 1970 at which time 
his blood pressure was 130/90.  

Attempts have been made to locate medical records from Walter 
Reed General Hospital, but the searches have not yielded any 
additional medical records.  The Board is thus left with 
service medical records showing that the veteran's blood 
pressure was essentially in the same range at the time of 
discharge as at the time of entry into service.  It is clear 
that hypertensive readings were recorded during service, but 
it was believed by medical personnel that such readings 
represented labile hypertension, not chronic hypertension.  
This appears to be supported by private records dated in the 
1990's which are to the effect that the veteran had a long-
standing problem with extremely elevated readings associated 
with anxiety when seeing medical personnel.  It does appear 
that chronic hypertension was diagnosed sometime in the early 
1990's.  However, this was many years after service.  In 
other words, it appears from the available competent evidence 
that the veteran did not suffer from chronic hypertension 
during service.  Rather, the elevated readings during service 
were temporary in nature or labile, and not indicative of 
actual chronic hypertension at that time.  Additionally, the 
Board finds that the lack of any post-service medical records 
until August 1993 is probative to the issue of chronic 
disability.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). 

With regard to the one-year presumption for hypertension, 
there is no medical evidence of any elevated readings until 
the 1990's.  As such, there is insufficient evidence to 
conclude that chronic hypertension manifested itself to a 
compensable degree within one year of service; and therefore 
the claim for service connection cannot be granted on a 
presumptive basis.

As to the veteran's assertions to the effect that there was a 
casual relationship between his in service fever (and alleged 
weakened immune system) and his current hypertension, he is 
not competent to provide a medical opinion on such a matter, 
to include a diagnosis during or proximate to service or 
etiology of the diseases (i.e., nexus to service).  Espiritu 
v. Derwinski, 1 Vet. App. 492 (1992).

With insufficient evidence to grant service connection on a 
presumptive basis, and without a medical nexus between the 
veteran's current hypertension and service (thereby 
preventing the grant of service connection on a direct 
basis), the Board finds that the preponderance of the 
evidence is against this claim.  As such, the benefit-of-the-
doubt doctrine does not apply, and the claim for service 
connection for hypertension must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Rheumatoid arthritis
At the veteran's December 2002 RO hearing, he testified that 
he was initially diagnosed with rheumatoid arthritis in 1993; 
but that he recalls having a real bad problem with his right 
knee while he was in infantry training.  He stated that he 
was taken out of the field for a day and the knee swelled up.  
Eventually the swelling subsided; but the veteran testified 
that it always hurt after that, and that it got progressively 
worse throughout his adult life.  He currently takes 
Prednisone and Ibuprofen for the pain.  He used to take 
injections of Nefadextrate.  He stated that he is a mess when 
he wakes up in the morning until he takes a pill.  His knees 
have swollen up to approximately double their size.  

The service medical records reflect that the veteran injured 
his right knee in September 1968.  The knee became swollen; 
x-rays were negative.  There are no further findings in the 
service medical records attributed to a knee condition; and 
there are no findings at all attributed to arthritis.  The 
veteran underwent a May 1970 separation examination that 
yielded normal findings.  Furthermore, he completed a Report 
of Medical History in conjunction with his separation 
examination.  He indicated, by checked box, that he did not 
have swollen or painful joints; arthritis or rheumatism; 
bone, joint, or other deformity; or a "trick" or locked 
knee.  

Post service medical records reveal that the veteran first 
sought treatment for joint pain in August 1993 (23 years 
after service).  Furthermore, the veteran complained of 
"several months" of joint pain affecting the hands, elbows, 
shoulders, hips, and knees (although the veteran also claimed 
to have had some type of arthritis for years).  He was 
diagnosed with symmetric polyarthritis suggestive for 
rheumatoid.  The veteran has sought treatment for arthritis 
ever since.  

In October 2001, the veteran underwent a VA examination at 
which time he stated that around 1993 he noted the onset of 
pain in his right knee with aching and swelling.  Upon 
examination, the veteran was fully ambulatory with a slight 
right legged limp using no external ambulatory aid.  
Examination of the right knee revealed slight swelling.  
There was no interarticular fluid; there was some posterior 
popliteal swelling.  There was approximately five degrees 
loss of full extension.  There was no loss of flexion.  
Motion was slightly uncomfortable.  The knee was stable in 
all phases and there were no areas of tenderness.  The 
clinician diagnosed the veteran with severe osteoarthritis 
with posttraumatic deformity of the right knee.  He opined 
that there "is no relationship between past service-
connected right knee condition and current osteoarthritis." 

The Board notes that there are no findings attributed to 
arthritis in service or within one year of service.  As such, 
the claim cannot be granted on a presumptive basis.  The 
Board notes that the claim cannot be granted on a direct 
basis because there is no competent medical evidence that his 
current arthritis is related to any in service incident, to 
include his right knee injury.  The lone opinion that 
addresses the possibility of such a nexus goes expressly 
against the claim.  

As to the veteran's assertions to the effect that there was a 
causal relationship between his in service injury and his 
arthritis, he is not competent to provide a medical opinion 
on such a matter, to include a diagnosis during or proximate 
to service or etiology of the diseases (i.e., nexus to 
service).  Espiritu v. Derwinski, 1 Vet. App. 492 (1992).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for rheumatoid arthritis must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
   

ORDER

Entitlement to service connection for hypertension is not 
warranted.  Entitlement to service connection for rheumatoid 
arthritis is not warranted.  The appeal is denied as to both 
issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


